Exhibit 10.28

Ryman Hospitality Properties, Inc. (the “Company”)

Summary of Director and Executive Officer Compensation

 

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

 

Retainer

   2017  

Board retainer

   $ 60,000   

Lead Non-Management Director retainer

   $ 30,000   

Audit chair retainer

   $ 25,000   

Human Resources chair retainer

   $ 20,000   

Nominating and Corporate Governance chair retainer

   $ 15,000   

Human Resources/Nominating and Corporate Governance member retainer

   $ 7,500   

Audit member retainer

   $ 10,000   

Non-employee directors may elect payment in cash or may defer this portion of
their compensation and receive restricted stock units pursuant to the Company’s
2016 Omnibus Incentive Plan with a value equal to the fees, based on the fair
market value of the Company’s common stock on the date of issuance. Such
restricted stock units will be deferred until a specified date or the end of the
director’s service on the Board of Directors. All directors are reimbursed for
expenses incurred in attending meetings.

In addition, as of the date of our board meeting following our annual meeting of
stockholders, each non-employee director will receive an annual grant of
restricted stock units having a dollar value of $80,000, based on the fair
market value of the Company’s common stock on the date of grant. The restricted
stock units vest fully on the first anniversary of the date of grant, pursuant
to the Company’s 2016 Omnibus Incentive Plan, unless deferred by the director
until either a specified date or the end of the director’s service on the Board
of Directors. Directors will not receive fees for attending meetings.

 

II. Compensation of Named Executive Officers. The following table sets forth the
2017 annual base salaries and the fiscal 2016 short-term cash incentive
compensation provided to the Company’s Chief Executive Officer, the Company’s
Chief Financial Officer and the three other most highly compensated executive
officers to be named in the Company’s proxy statement to be filed in connection
with the 2017 annual meeting of stockholders (the “Named Executive Officers”).

 

     2017 Salary      Fiscal 2016
Bonus Amount  

Colin V. Reed

   $ 925,000       $ 1,500,000   

Mark Fioravanti

   $ 515,000       $ 618,169   



--------------------------------------------------------------------------------

Bennett Westbrook

   $ 386,250       $ 352,363   

Patrick Chaffin

   $ 325,000       $ 295,628   

Scott Lynn

   $ 325,000       $ 293,443   

The above-described fiscal 2016 Bonus Amounts were paid pursuant to the
Company’s short-term cash incentive compensation program under the Company’s
Amended and Restated 2006 Omnibus Incentive Plan. In addition, certain
performance-based restricted stock unit awards under the Company’s Amended and
Restated 2006 Omnibus Incentive Plan with respect to performance periods ended
December 31, 2016 vested on February 26, 2017, as reflected in Form 4 filings
made with the SEC.

The following table sets forth the fiscal 2017 bonus targets as a percentage of
2017 base salary set for the Named Executive Officers:

 

     Threshold     Target     Maximum  

Colin V. Reed

     75 %      150 %      300 % 

Mark Fioravanti

     62.5 %      125 %      250 % 

Bennett Westbrook

     50 %      100 %      200 % 

Patrick Chaffin

     50 %      100 %      200 % 

Scott Lynn

     50 %      100 %      200 % 

The fiscal 2017 bonuses will be determined based upon the achievement of certain
goals and Company performance criteria, and if earned, will be paid pursuant to
the Company’s cash bonus program under the Company’s 2016 Omnibus Incentive
Plan.

The Named Executive Officers also receive long-term incentive awards, as
discussed below, pursuant to the Company’s stockholder-approved equity incentive
plans.

On February 22, 2017, the Named Executive Officers were granted the following
awards of time-based vesting restricted stock units (vesting ratably over four
years beginning on March 15, 2018) and the following awards of
performance-vesting restricted stock units for the 2017-2019 performance period
(of which up to 150% will vest on March 15, 2020 based on the achievement of
designated financial goals), pursuant to the Company’s 2016 Omnibus Incentive
Plan.

 

     Time-Based
RSUs      Performance-Based
RSUs  

Colin V. Reed

     18,882         18,811   

Mark Fioravanti

     5,835         5,813   

Bennett Westbrook

     2,917         2,906   

Patrick Chaffin

     2,455         2,445   

Scott Lynn

     2,455         2,445   

 

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding the compensation of directors and named
executive officers may be provided in the Company’s filings with the SEC,
including the proxy statement to be filed in connection with the 2017 annual
meeting of stockholders.